PER CURIAM:
Denied. The application is properly construed as an untimely application for post-conviction relief. See State ex rel. Glover v. State , 93-2330, pp. 9-11 (La. 9/5/95), 660 So.2d 1189, 1195-96 (distinguishing habeas corpus from post-conviction relief and endorsing La.C.Cr.P. art. 351 and its cmt. (c), which states that "habeas corpus is not the proper procedural device for petitioners who may file applications for post conviction relief;" rather, it "deals with pre-conviction complaints concerning custody."). In addition, relator previously exhausted his right to state collateral review. See State ex rel. Calais v. Smith , 16-0476 (La. 6/5/17), 221 So.3d 58.